Chambers, J.,
delivered the opinion of this court.
The bill of complainant Joes not deny the obligation of complainant to pay the amount of the note or draft. It is not denied that the money is due either to the appellants or to the Western Bank.
It is manifest from the whole case that the'suit was instituted by the immediate actual order of the bank in the name of the appellants, and that after the suit was instituted in the name of the appellants, they acquiesced in it.
The appellant, A dams, fairly answers all the facts within his knowledge, and properly, in such a case as this, leaves the legal consequences of these facts to the court. What did or did not constitute in law the possession or ownership of the draft has been a subject of earnest litigation for years past, and one which the appellants were not required to decide, and were probably not competent to decide. Without saying whether the injunction was properly issued, we are of opinion that the *506answer was sufficient to entitle the appellant to a dissolution. As the matter disclosed in the answer may be used in evidence by the appellee on any future trial at law, we remand the case to the county court.
INJUNCTION DISSOLVED, AND CASE REMANDED.